United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 28, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-60082
                         Summary Calendar



     SARAH AKO MBO

                     Petitioner

     v.

     ALBERTO R GONZALES, U S ATTORNEY GENERAL

                     Respondent



   Petition for Review of an Order of the Board of Immigration
                             Appeals
                         No. A97 185 281


Before KING, Chief Judge, and BARKSDALE and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Petitioner Sarah Ako Mbo challenges the decision of the

Board of Immigration Appeals adopting and affirming the

Immigration Judge’s decision to deny her applications for asylum

and withholding of removal.   For the reasons stated below, we

AFFIRM.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
               I. FACTUAL AND PROCEDURAL BACKGROUND

     Sarah Ako Mbo (“Ako Mbo”) is a citizen of Cameroon who

entered the United States without inspection on March 11, 2002,

using a fake passport and visa.    The Immigration and

Naturalization Service issued Ako Mbo a Notice to Appear on April

7, 2003, for violating the Immigration and Nationality Act

(“INA”) § 212(a)(6)(A)(i), 8 U.S.C. § 1182(a)(6)(A)(i) (2000).

She admitted the charges against her and requested relief in the

form of (1) asylum under INA § 208, 8 U.S.C. § 1158; (2)

withholding of removal under INA § 241(b)(3)(A), 8 U.S.C.

§ 1231(b)(3)(A); (3) withholding of removal under Article 3 of

the United Nations Convention Against Torture; and (4) voluntary

departure under INA § 240B, 8 U.S.C. § 1229c.    She appeals the

Board of Immigration (“BIA”) decision summarily affirming the

Immigration Judge’s (“IJ”) opinion denying her requests for

relief.

      At her hearing before the IJ, Ako Mbo testified that she

fled to the United States because she suffered persecution in

Cambodia due to her political beliefs and her affiliation with

the Social Democratic Front and the Southern Cameroons National

Council.   Specifically, Ako Mbo said that she was arrested for

her views and beaten while in custody on three separate

occasions.   She claimed that the first time, February 8, 1996,

she was interrogated at the police station, beaten with an



                                  -2-
electrical cord, and detained for three days.    She was allegedly

arrested for a second time on April 13, 1997, when police entered

her home at 4:00 a.m. and took her to the police station where

they interrogated and beat her so severely that she became ill.

Ako Mbo claimed that she was detained for four days and was

beaten each day.   She claimed that she was arrested and beaten

for a third time on January 19, 2000, in retaliation for her

participation in a rally celebrating the independence of the

Southern Cameroons.   Ako Mbo also testified that on another

occasion she was abducted by unknown assailants who allegedly

beat and raped her and told her not to participate in an upcoming

Southern Cameroon independence event.

     The IJ found that Ako Mbo’s testimony was not credible and

that she had thus failed to present specific evidence

establishing that she had been a victim of persecution on account

of her race, religion, nationality, political opinion, or

membership in a particular social group, or that she had a well-

founded fear that she would likely suffer such persecution if she

returned to Cameroon.   Specifically, the IJ found that Ako Mbo’s

testimony was not credible due to her nervous demeanor on the

witness stand and her inability to deviate from her prepared

statement when asked to clarify parts of her story.    The IJ

further found numerous inconsistencies in Ako Mbo’s story and

discrepancies between her testimony and her prepared statement

that Ako Mbo could not explain.    The IJ also had reason to

                                  -3-
believe that she had doctored some of the evidence that she used

to support her testimony, including a photograph of her alleged

captors.   Based on these findings, the IJ denied Ako Mbo’s

requests for relief and held that her application for asylum was

frivolous because it was supported by false testimony.

     The BIA reviewed the IJ’s decision denying Ako Mbo’s

requested relief and summarily affirmed it, adopting the fact

finding and reasoning contained therein.    Ako Mbo petitioned this

court for review, challenging the IJ’s finding that her testimony

was not credible.

                          II. DISCUSSION

     A. Standard of Review

     We review the BIA’s factual findings to determine if they

are supported by substantial evidence.     INS v. Elias-Zacharias,

502 U.S. 478, 481 (1992); Mikhael v. INS, 115 F.3d 299, 302 (5th

Cir. 1997).   “Under substantial evidence review, we may not

reverse the BIA’s factual determinations unless we find not only

that the evidence supports a contrary conclusion, but that the

evidence compels it.”   Chun v. INS, 40 F.3d 76, 78 (5th Cir.

1994).   Thus, the petitioner must prove that the evidence she

presented was so compelling that no reasonable factfinder could

reach a different conclusion.   INA § 242(b)(4)(B), 8 U.S.C.

§ 1252(b)(4)(B) (“[T]he administrative findings of fact are

conclusive unless any reasonable adjudicator would be compelled


                                -4-
to conclude to the contrary . . . .”); Elias-Zacharias, 502 U.S.

at 483-84; Chun, 40 F.3d at 78.

      “We have authority to review only an order of the BIA, not

the IJ, unless the IJ’s decision has some impact on the BIA’s

decision.”    Mikhael, 115 F.3d at 302; see also Chun, 40 F.3d at

78.   Here, because the BIA adopted and affirmed the IJ’s

decision, we must review the IJ’s decision for substantial

evidence.    Id.

      Furthermore, the finder of fact, not this court, makes

credibility determinations.    See Chun, 40 F.3d at 78; Vasquez-

Mondragon v. INS, 560 F.2d 1225, 1226 (5th Cir. 1977).      “We

cannot substitute our judgment for that of the BIA or IJ with

respect to the credibility of the witnesses or ultimate factual

findings based on credibility determinations.”    Chun, 40 F.3d at

78.   Moreover, “[a]s we have previously made emphatically clear,

‘[w]e will not review decisions turning purely on the immigration

judge’s assessment of the alien petitioner’s credibility.’”       Id.

(quoting Mantell v. INS, 798 F.2d 124, 127 (5th Cir. 1986)).

      B. Analysis

      The IJ determined that Ako Mbo was not credible after

observing her testimony on the witness stand, taking “into

account not only her demeanor while testifying but also her

rationality in terms of consistency and her persuasiveness of her

testimony.”    Oral Decision of the Immigration Judge, Aug. 20,



                                  -5-
2003, at 4; R. at 46.   The denial of relief in this case turned

purely on the IJ’s assessment of Ako Mbo’s credibility, and

without credible evidence, the IJ had no basis on which to grant

the requested relief.   Because Ako Mbo has not otherwise shown

that the evidence compels a contrary conclusion, and because we

will not substitute our judgment of Ako Mbo’s credibility for

that of the IJ, we affirm the BIA’s decision.   See Chun, 40 F.3d

at 78; Mantell, 798 F.2d at 127; Vasquez-Mondragon, 560 F.2d at

1226.

                          III. CONCLUSION

     For the foregoing reasons, the decision of the BIA is

AFFIRMED.




                                -6-